91 F.3d 121
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Russell J. SMITH, Plaintiff, Appellant,v.UNITED STATES of America, Defendant, Appellee.
Nos. 95-2237, 95-2238.
United States Court of Appeals, First Circuit.
July 22, 1996.

APPEALS FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF RHODE ISLAND [Hon.  Ronald R. Lagueux, U.S. District Judge]
Russell J. Smith on brief pro se.
Sheldon Whitehouse, United States Attorney, and Kenneth P. Madden, Assistant United States Attorney, on brief for appellee.
D.R.I.
AFFIRMED.
Before TORRUELLA, Chief Judge, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
On the basis of  United States v. Ursery, --- S.Ct. ----, 1996 WL 340815 (June 24, 1996), in which the Supreme Court rejected a double jeopardy claim similar to the one advanced here, the judgment is summarily affirmed.  See Loc.  R. 27.1.